 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnoxHomes Corporation and GeneralTeamsters Local 528. Case10-CA-6450.May 11, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn September 26, 1966, Trial Examiner EugeneF. Frey issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions' to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer with the following additions andmodifications.This case represents a classic example of adiscriminatory discharge of a union member, Wiley,on pretextual grounds. Wiley had been an employeeof Respondent for 10 years and, aside from oneverbal warning about a year before his discharge forloitering in the restroom, he had never beencriticized either for his work or conduct. He was aknown union adherent and the record in the previous'The findings and conclusionsof the TrialExaminer arefounded, in part, uponcredibilitydeterminations, based upon hisobservation of and the demeanor of the witnesses while testifyingRespondent has excepted to such credibility findings Inparticular it alleges the Trial Examiner rejected the testimony ofMrs Harris,secretary to Respondent's president,and of Adams,itssuperintendent,because he stated their testimony wasobviously"colored" byreason of their positions "on themanagement side " However, we do not infer as alleged in theexceptions,that the sole reason their testimony was rejected wasbecause theywere "on themanagement side " Rather we inferthat the Trial Examiner,from his personal observation of thewitnesses and their demeanor while testifying and the content oftheir testimony,concluded their testimony was coloredby their(tohim)obvious bias and sympathy with management. To benoted is that Harris was specificially charged and foundresponsible for two acts of interrogation and one threat todischarge for union membership Harris was contradicted in hertestimony by a written documenttyped byher with conflictingdates, contrary to her oral testimonyAfter a careful review of the record,we concludethe TrialExaminer'scredibilitydeterminations based upon his observationof the witnesses while testifying are not contrary to the clearpreponderance of all the relevant evidence Accordingly, we findcase againsttheRespondent' shows that threeemployees testified that Wiley had solicited them toloin the Union and obtained signed cards from them.On the day before Wiley's discharge, while he waseatinghislunch,hewasapproachedbySuperintendent Adams who questioned him as towhether he had heard anything from the Union and"when are they going to try us again?" Thisquestioning appearsto usto be clear recognition byRespondent thatWileywas anemployee to bereckoned with in union matters and in a possiblesecond election."In the evening of the same day of Adams'interrogation, there occurred the espisode of thealleged insubordinate remark concerning PersonnelManager Pannell which culminated in Wiley'sdischarge the next day. We deem it unnecessary todiscuss the Trial Examiner's findings on whetherWiley made the remark or Pannell had reason tobelieve Wiley made it as we agree with the Examinerthat Respondent seized on the remark as a pretextfor discharging Wiley.'As set forth in the Decision, Wiley had twointerviewswithPannell.At the first interview,Pannell brought up the subject of the Union andcastigated those employees who had joined it. As theTrial Examiner sets forth, when Pannell could notget a confession from Wiley he switched tactics andcriticizedWiley for hisgeneral"poor attitude"toward his fellow employees and management. Someof the alleged instances of poor attitude wereadmitted by Pannell at the hearing to be based onhearsay and no proof was offered as to them. Nor didPannell offer anyexplanationwhy, if Wiley'sattitude for a year or more had been as bad orincorrect as he claimed, Wiley had never been eitherreprimanded for it or even spoken to about it. Evenin specificinstancesallegedly involving Wileyvis-a-vis Pannell, Pannell had made no mention to Wileyabout his "improper attitude."no basis fordisturbinghis credibilityfindings andreject thecharge ofbias andprejudice.Standard Dry Wall Products, Inc ,91 NLRB 544, enfd 188 F.2d 362 (C A 2)In adoptingthe Trial Examiner's credibibtyfindings, we rejecthis gratuitous remark in connectionwith the testimonyof Bennettthat Bennett might be expectedto corroborate Wiley "as bothwere Negroes." Though westrongly disavow the remark,we finditof no consequenceherein as the Examinerthen proceeded togive substantial reasons for crediting Bennett2KnoxHomesCorporation,159 NLRB 442 (Cases 10-CA-5974,6058, and 10-RC-6102)3Consolidatedwith the unfair labor practicecases in 159NLRB 442 was Case 10-RC-6102involving union objections tothe electionheld therein At the timeof the events in the instantcase,a hearing on the consolidated cases had been held and theTrialExaminer'sDecision was pendingSubsequently, in 159NLRB 442, the Board ordered theelection set aside and a newelection held'Thoughweagreewith the Examiner that Bennettcorroborated Wiley in Wiley's denial of theremark, we note thatBennett also testified that, at the crucial instant,Wiley madesomeremark to him which he, Bennett,"did not understand" andthat he asked Wiley to repeat it. The remark as repeated by Wileyto Bennett was not the remark concerning Pannell164 NLRB No. 80 KNOX HOMES CORP.531As the Trial Examiner found, Wiley ostensiblyrepudiated the Union at the beginning of his secondinterview with Pannell. Upon examination of thewhole sequence of events and the facts andcircumstances herein, it appearsWiley knew orsuspected when he was called back for the secondtime to Pannell's office that the Company intendedto discharge him. He had been questioned by Adamsthedaybefore,hehadbeenaccusedofinsubordination, and when he had refused to pleadguilty,Pannellhad brought up his "generalattitude," accusing him of improper conduct whilerefusing to tell him the names of his allegedaccusers. Also, Pannell that morning had launchedinto a tirade against the Union. It is apparent thatWiley at the outset of the afternoon session stated hewas sorry he had joined the Union in the vain hopehe could forestall what, by that time, was evident tohim.The termination slip itself is telling evidence ofRespondent's intent to get rid of Wiley. According tothe notations on it, Wiley was "insubordinate," hisdisposition was "troublesome," his character "notreliable," his production "slow," his skill "poor,"and he was not to be reemployed. This recital ofdefects and faults cannot be reconciled with Wiley's10 years of employment with no complaints exceptthe one verbal reprimand set forth above herein, andplainlyrevealsthepretextualcharacterofRespondent's asserted reasons for dischargingWiley.For these and the reasons advanced by the TrialExaminer, we find that Wiley was discharged byRespondent in violation of Section 8(a)(1) and (3) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Knox HomesCorporation, Thomson, Georgia, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner:The issues in thiscase are whether Respondent,Knox Homes Corporation,(1) discharged one King C.Wiley for cause, or for activityon behalf of the above-named Union in violation of Section8(a)(3) of the National Labor Relations Act, as amended, 29U.S.C 151,et seq.(herein calledthe Act),and (2)prior tosuch discharge interrogated and threatened employees inviolation of Section 8(a)(1) of the Act. The issues arise on acomplaint issued March 25, 1966,by the General Counselof the Board,'and answer of Respondent denying thecommission of any unfair labor practices.The issues weretried before me at a hearing, with all parties representedby counsel, at Thomson, Georgia, on May 17, 1966. At theclose of the hearing all parties waived oral argument, butGeneral Counsel and Respondent filed written briefswhich I have carefully considered in making this DecisionUpon the entire record in the case, including myobservation of the demeanor of witnesses on the stand, Imake the following:FINDINGS OF FACTITHE EMPLOYER AND THE UNIONRespondent is a Delaware corporation with its principaloffice and place of business located in Thomson, Georgia,where it makes and sells mobile and prefabricated homes.In the calendar year before issuance of the complaintRespondent had a direct outflow of finished products fromsaidplant valued in excess of $50.000 I find thatRespondent is engaged in commerce within themeaningof Section 2(6) and (7) of the Act.The above-named Union is a labor organization withinthe meaning of Section 2(5) of the Act.H.THE UNFAIRLABOR PRACTICESA. Background EventsIn the summer of 1964 the Union began to organizeRespondent's employees. In September 1964 it filed arepresentationpetitionwiththeBoard in Case10-RC-6102, in course of which it lost an electionconducted by the Board in November. On charges filed bythe Union early in 1965 the Board issued complaints inCases 10-CA-5974 and 10-CA-6058 against Respondent,alleging violations of Section 8(a)(1). (3). and (5) of the Act.After a hearing in June 1965 before a Trial Examiner onthese issues as well as objections of the Union to conductaffecting the election, that Examiner issued his Decision inMarch 1966 finding that Respondent had engaged incertain coercive threats of reprisals, promises of benefits,and interrogations in violation of Section 8(a)(1), andrecommending on the basis thereof that the election be setaside and a new election ordered. The Board on June 15,1966,issued itsDecision and Order adopting the findings,conclusions, and recommendations of the Trial Examinerand directing a second election, 159 NLRB 442. I takejudicial notice of this Decision as pertinent background forthe events involved in this case.2B. Alleged Coercive ConductOn Sunday evening September 12, 1965, one AltonEugene Adkins visited the home ofRespondent's plantsuperintendent,Elbert Adams, in company with employeeJames Beasley to seek work at the plant. Adkins gave hisname,and asked Adams if he needed a man, Adamsreplied, "No, I don't want you," asking him if he was notthe Adkins who had worked 2 weeks atthe plant and quit.Beasley explained this was the brother of Billie Adkinswho had worked at the plantand quitAdams askedAdkins what he thought about the Union. Adkins repliedhe knew nothing about it, that he never worked under aunion. Adams said that "if you get out there and I find you'The complaintissued after Board investigation of a chargefiled by the Union on February 1, 19662West Point Manufacturing Company,142 NLRB 1161, 1163298-668 0-69-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDarefor the Union, you are fired." He said to Beasley,"James, I know you are for the Union," and Beasleyreplied "yes, I was, but if it was to go over again, Iwouldn't be for the Union." Adams then hired Adkins,arranging for him to report on September 20. As the twoemployees were leaving, Adams said to Adkins "don'tforget, if I find out you're for the Union, you're fired."Adkins worked for Respondent until May 1966, when heand Beasley were fired for alleged stealing of scrap copperwire and piping from the plant, for which they werecharged with a crime in a local court under Georgia law,and at the hearing herein were out on bond pending trialThe Union has since filed charges with the Board allegingtheir discharges were illegal, which charges are stillpending.3C. The Discharge of King C. WileyWiley was hired by Respondent in 1956, and worked atthe plant until his discharge in January 1966. He hadjoined in the Union in 1964, was active in the organizingcampaign, and testified as a witness for General Counselin the prior case in June 1965 that he signed a unionauthorization card. I find that from June 1965 onwardRespondent knew he was a union adherent.Wiley testified that: On Monday, January 24, whileeating lunch at the plant, Superintendent Adamsapproached him, said "Things are mighty quiet" andasked Wiley if he had heard anything from the Union.Wiley said he had not. Adams asked "When are they goingto try us again?" to which Wiley said he did not know 4Knowing that Wiley was a union adherent, and in light ofRespondent's union animus indicated by its unlawfulinterrogation, threats, and other types of coercion found bytheBoard in the prior case, I find that Adams'interrogation was coercive and violated Section 8(a)(1) ofthe Act.Early Tuesday morning Foreman Julian Newsome toldWiley that Assistant Manager R A. Pannell wanted to seehim sometime that day about a remark of Wiley. Wiley didnot seek out Pannell, but at the morning breaktime Adamstook Wiley to Pannell's office where the latter asked Wileyifhe would care to repeat what he said about Pannell.Wiley asked what he meant, and Pannell said, "you knowwhat you said last night," and asked him to "look me in theeye" and repeat it. Wiley asked Pannell what he thoughtWiley had said, saying he did not remember what he hadsaid.Pannell then said Wiley had called him a "damnwhite s-o-b" in talking to Bennett. Wiley denied this.Pannell said he knew he said it because "I read your lips."Wiley still denied he said it, and asked if Pannell had anyway of proving it. Pannell said he would not ask Bennett,because he had "lost confidence in him a while back."Wiley asked what other proof he had, saying "I'll go just asfar on it as you will." Pannell then said, "You all got theunion stuck in your craw, what you ought to do is geteducated on the union, find out what a union will do; whatyou are going to do [is] mess up this plant and the wholedamn county." He then said workers had daily come tohim asking what was wrong with Wiley, that he never1These findings are based on credited and mutuallycorroborative testimony of Adkins and Beasley Adams admittedthe discussion, but was vague about whether he queried Adkinsabout the Union, finally making formal denials of any talk about it,hence his testimony is not impressive, and I do not credit him onthis pointIfind these facts on credited testimony of Wiley, which wasspoke to anyone. Wiley asked who said this, "if he wasdoing somebody wrong out there in the plant," that hepunched in daily and did his work and left everyone elsealone.Pannell did not tell him, but accused Wiley of"dodging" or "avoiding" Pannell. He also said Wiley hadbragged in the plant about spending an afternoon inPannell's office in 1964 before the election. Wiley deniedthis. After some other remarks, Pannell then had to take atelephone call, so he sent Wiley back to work, saying "weare going to try to be fair about this, we are not going tofight about it," that he would "think about it."Wiley worked until 4 p.m., when Adams sent him toPannell's office, where the latter asked if Wiley hadreconsidered and would repeat what he said the nightbefore.Wiley denied it, and then started to talk about theUnion. Pannell said he was not interested in that, only inwhat he said last night. Wiley then said he wished he hadnot become "tangled" with the Union, it cost him a lot offriends. Pannell again said he was not interested in that,he was in the office only because he had called Pannell a"white s-o-b," and Pannell wanted the truth, and thatWiley should look him in the eye when he said it. Wileyagain denied saying it. Pannell said that a condition of hisemployment was a "correct attitude," and that he haddeliberately avoided speaking to Pannell, or even meetinghim in the plant, and had avoided Adams and evenPresident Hutchinson in the same way. Wiley denied thatthere was anything wrong with his attitude, that he camein and did his job, and if he did not want to "speak to thosebastards" that was his business, that he did not want"anybody messing around" with him, that he did his jobwhich was a lot more than some of "these other s-o-bsaround." Pannell then said this was a broad statement,cursing everybody in the plant as well as Pannell, that itwas clear his attitude would not change, that "it would bebetter for you and the Company to separate," and gavehim the choice of quitting or being terminated. Wileymade no reply, so Pannell said he was terminated as ofthat moment. Wiley asked if this meant "fired," Pannellsaid,yes,andWiley thanked him and said he"appreciated" it. Pannell then sent him to Adams to turnin his tools. When he reported to Adams, the latter asked ifhe wanted to continue to work until 5 p.m., but Wileydeclined, saying Pannell had fired him. He left the plant at4 p.m.Pannellatoncemade up a handwrittenmemorandum of both interviews, had it typed Wednesdayand put in Wiley's personnel file, and at the same time hadAdams make out the usual discharge slip, on which Adamsnoted the reason for discharge and other data told to himby Pannell, then signed it and had it initialed by Panne 11.5The incident on which Respondent relies for dischargeoccurred on a Monday evening, when Pannell, inspectingthe plant about 7 p.m., saw Wiley and Davis Bennetttogetherwhile they were working overtime. Pannelltestified that it occurred the evening of January 17, 1965,when he saw Wiley and Bennett come out of the restroomand, while standing and looking at Wiley about 15-20 feetaway, heard Wiley say "I wonder what that white s-o-b isdoing out here tonight." Pannell at once told ForemanJulian Newsome that he wanted to see Wiley at his officenot denied by Adams5These findings are based on a composite of credible testimonyofWiley and Pannell, which is mutually corroborative to someextent, and documentary proof. Based in large part on thedemeanor of both witnesses while testifying about the two crucialinterviews on Tuesday, I do not credit denials or other testimonyof each which conflicts with these findings KNOX HOMES CORP.the next morning. Pannell says he did not discharge Wileyon the spot, although he was infuriated by what Wiley hadsaid,because he did not want tomake an issueof it in frontof other employees.The clear coercive threat in September 1965 to a newemployee of discharge for possibleunionactivity, with thesimultaneousremark to an employee that Respondent knewhe favored the Union, in light of Respondent's similarthreats and other coercive conduct toward employees inthe sameperiod found by the Board in the earlier case,showsRespondent'sunionanimus andpropensitytoward definite reprisal, including discharge, towardemployees for prounion activity. Respondent knew since1965 of Wiley's, activeunionadherence, and Adams'coercive query of Wiley the day before discharge about theUnion shows that Respondentwas stillaware of it andwatching for any furtherunionactivity by the workers.Pannell's discharge of Wiley after reference to his unionactivity (as testified by Wiley), in conjunction with theabove circumstances,presentsa strongprima faciecaseof discriminatory discharge which required Respondent toadduce cogent evidence of discharge for cause in rebuttal.Wiley and Bennett, both Negroes, admitted that on thatMonday night they noticed Pannell about 15-20 feet awaywhen they emerged from the restroom, that Wiley wasmaking joking remarks about women to Bennett at thetime,but both denied that Wiley used the words attributedto him by Pannell or that he made any remark at all aboutthat official. They also testified without contradiction thatPannell shortly after passed within a few feet of theirworkplace while both were working on the roof of a mobileunitabout 10 feet off the floor, but said nothing to either.It iswell settled that Respondent had the right todischargeWiley for a disparaging and insubordinateremark of the type in question, becauseunionactivity of aworker does not give him anyimmunityfrom discharge forcause.However, the crucialissueiswhether thedisparaging remark was in fact made and, if made, wasactually heard by Pannell and was amotivatingreason forthe discharge.Pannell placed the date of the remark as Monday,January 17, the discharge as the 18th, and the paperworkconnected with itas beingperformed on the 19th. If hisstory on the dates is believed, it would throw doubt onWiley's version of the events of both dates. However,Pannell's testimony on the dates is corroborated only bythat of the plant secretary, Mrs. Harris, whose testimony isobviously colored by her position on the management side.Pannell is not corroborated on the dates or any other factsrelatingtoWiley's presence and movements on Mondaynight by Newsome, who was not called to testify. WhilePannell is corroborated on the fact and date of preparationof the discharge slip by Adams, the testimony of thatofficial is also colored by hismanagementposition. Theslip itself could easily have been backdated, as could thetyped memorandum of Pannell's version of the events onMonday and Tuesday; and there is an indication that thememorandum may have been made after January 25, fromthe fact that its last page is dated February 3, which thesecretary ascribed to a typing error. On the other side,Wiley's placement of the crucial events on January 24 and25 is corroborated by Bennett; while the latter might be6 Immediate discharge would also have served in properfashion to put Bennett and any other employees within sight orhearing on notice that Respondent would not tolerate suchinsubordinate remarks about managementThe Actdoes notprohibit prompt disciplinary action or notice thereof to other533expected to support his fellow-worker, as both wereNegroes, Bennett's memory of the evening encounter ismore persuasive because he ties itto an illnessof his wifewhich required him to take off on the next day, January 25;and Respondent produces no timecard or other proof todispute this absence or Bennett's testimony otherwise. Onbalance, I find that the night encounter occurred onJanuary 24 and the two interviews and discharge on the25th.Further, Pannell's testimony of his delayed reaction tothe alleged vulgar remark does not inspire credibility. If hewas close enough to hear the remark, and it infuriated him,ashe testified, it would seem that his normal andinstinctive response to the spoken affront, in righteousand furious indignation, would have been to charge Wileywith it and discharge him on the spot.6 The fact that heheld off and did not act until after two interviews withWiley the next day, in both of which he did not directlychargeWiley with the remark until after he could notpersuade Wiley to admit makingit, ispotent indicationthat he was not sure in his own mind about what he heardon the 24th. Another indication of this is his remark toWiley in the first interview that he got the remark byreading Wiley's lips; and Pannell's own testimony at onepoint indicated that he gathered the remark from watchingWiley, not hearing him. As bothagreethat they were15-20 feet apart at the time, and there is no proof thatPannell was experienced, much less expert, at lipreading,Imust conclude on all the circumstances that Pannell didnot hear the alleged remark, but only suspected that Wileysaid it from watching his lips, yet he was so uncertain ofwhat he saw that he forbore disciplinary action until afterhe tried unsuccessfully to getan admissionfrom Wiley thenext day.Another circumstance rendering Pannell's story andallegedmotive suspect is that, when Wiley steadfastlyrefused to admit making the remark, Pannell then broughtup his general "attitude" in the plant, which consistedmainly of not talking to others, or even passing the time ofday with company officials by normal greetings. This"attitude"isnotconfirmed by testimony from anycoworkers of Wiley, his immediate supervisors or anyother company officials whom he allegedly avoided; andsince there is no proof that thisunusualhermit-likeattitude had ever been brought to his attention before, orthat it had ever affected his work,Imustconclude thatPannell brought itup as anafterthought or make-weight tobuild up a picture of Wiley as an uncooperative worker of"improper attitude" who thus merited discharge; and thisconclusion is supported by the fact that Pannell made sureto have the discharge slip list Wiley as "troublesome" indisposition,"not reliable" in character, "slow" inproduction, and "poor" in skill, although thereis not aniota of proof to support these traits, or to show that any ofthem had been cited to Wiley at time of discharge (asidefrom the vague "attitude") or at any time before,7 althoughthe record shows that Wiley was an employee of 10 years'service and Pannell said his alleged avoidance of othershad been going on for the last 2 years. Hence, I must inferthat, although Pannell seized on the Monday encounter totake action againstWiley on the basis of some lipmovement which he had suspected were disparagingemployees, even when they are known union adherentsrWiley testified without contradiction that, aside from oneverbal warning by his foreman in June 1965, about loitering in therestroom, he had never been criticized about his work or hisconduct previously during his long employment 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDremarks, he was so unsure of this that he tried in thedischarge interviews hastily to build up a picture ofgeneral improper "attitude" as the basis of discharge tofortify that action by adding specific charges of poorcharacter and performance in the discharge slip." Thesecircumstances greatly detract from the potency andpersuasiveness of Pannell's testimony that the disparagingremark was in fact made, andmilitate againstan inferencethat he even had good reason to believe that Wiley made it.Hence, on all the pertinent circumstances, including thefact that Pannell adverted before discharge to Wiley'sunionadherence, although trying to deny its significanceat the actual discharge, I am constrained to conclude thatRespondent has not adduced cogent proof either that thedisparaging remark was in fact made, or that Pannell hadgood reason to believe that it was made, which is adequateto rebut theprima faciecase of discriminatory dischargemade by General Counsel. While the issue is a close one,"on all the pertinent testimony and circumstances,proandcon,I conclude that General Counsel has sustained theultimate burden of proving by the requisite preponderanceof credible testimony in the record as a whole thatRespondent dischargedWiley on January 25, 1965,because of his knownunionadherence, while concealingthat motive by the pretext of an alleged but doubtful act ofinsubordination and a general vague "improper attitude,"all in violation of Section 8(a)(3) and (1) of the Act.III.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I recommend that it be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedKing C. Wiley on January 25, 1966, I recommend thatRespondent offer him immediate and full reinstatement tohis former or a substantially equivalent position withoutprejudice to seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered as a result of the discrimination against him, bypayment to him of a sum of money equal to the amount hewould have earned from the date of his discriminatorydischarge to the date of a proper offer of reinstatement,less net earningsduring said period, to be computed in themannerestablished inF.W. Woolworth Company,90NLRB 289, and including interest at the rate of 6 percent"Another indication that Pannell was exaggerating Wiley's"attitude," both in the discussion at discharge and in testimony.into a matter far beyond its real importance, lies in Pannell'stestimony that it is an acceptable greeting if workers nod theirheads to him without speaking, but they must still "keep their eyecontact, never drop their eyes " This in my view is a reliance uponminutiaeof action andappearancewhich further shows the lackof real substance in the claim of "improper attitude "9 I have also considered carefully (1) the lack of any proof ofunion or concerted activity by Wiley between his June 1965per annum, as required by IsisPlumbing & Heating Co.,138 NLRB 716. The illegal discharge also warrants a broadorder and notice.CONCLUSIONS OF LAW1.The Union is a labor organization, and Respondent isengaged in commerce, within the meaning of the Act.2.By unlawfully discharging King C. Wiley as foundabove, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.3.By interfering with, restraining, and coercing itsemployees by said discharge and other conduct foundabove, in the exercise of their rights guaranteed them bySection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,it is recommended that Respondent, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in General TeamstersLocal 528, or in any other labor organization of itsemployees, by discharging any of its employees ordiscriminating in any othermannerin respect to their hireor tenure of employment, or any term or condition ofemployment.(b) Interrogating employees about their protected,concerted activities on behalf of the above Union,threatening themwithdischargebecause of suchactivities,or inany other manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferKingC.Wileyimmediateandfullreinstatement to his former or substantially equivalentposition,without prejudice to seniority and other rightsand privileges, and make him whole for any loss of paysuffered by reason of Respondent's discrimination againsthim, in the manner set forth in the section of this Decisionentitled "The Remedy", and notify him, if he is presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement upon application, in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all othertestimony in the prior case and his discharge, almost 7 monthslater, and (2) the fact that Wiley had more than a year beforetestified before a Federal Civil Rights Commission about allegeddiscriminationagainstNegroes in Respondent's plant andelsewhere in the county, but these circumstances in my view donot detract enough from the case of General Counsel, or addenough to the other proof adduced by Respondent, tocounterbalance the persuasiveness of the case of GeneralCounsel, particularly in light of past and contemporaneousunion animus and unfair labor practices of Respondent KNOX HOMES CORP.records necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c)Post at its Thomson, Georgia, plant, copies of theattached notice marked "Appendix.""' Copies of saidnotice, to be furnished by the Regional Director for Region10,afterbeingdulysignedbyRespondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director for Region 10, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."10 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "11 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTinterrogate our employees abouttheirprotected concerted activities on behalf of535General Teamsters Local 528, threaten them withdischarge because of such activities,or in any othermanner interferewith,restrain,orcoerce ouremployees in the exercise of rights guaranteed tothem by Section 7 of the Act.WE WILL NOT discourage membership in the above-named Union,or any other labor organization of ouremployees, by discharging any of our employees ordiscriminating in any other manner in respect to theirhire or tenure of employment or any term or conditionof employment.WE WILL offer to King C. Wiley immediate and fullreinstatementtohisformerorsubstantiallyequivalent position,without prejudice to his seniorityor other rights and privileges, and make him whole forany loss of earnings suffered as a result of ourdiscrimination against him.All our employees are free to become or remain or torefrain from becoming or remaining members ofGeneralTeamsters Local 528 or any other labor organization.DatedByKNOX HOMES CORPORATION(Employer)(Representative)(Title)Note: We will notify the above-namedemployee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting, andmustnot be altered, defaced,or covered by any othermaterial.If employees have anyquestionconcerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 528 Peachtree-Seventh Building, 50 Seventh St. N.E., Atlanta, Georgia,Telephone 526-5741.